JUDGMENT ENTRY.
These consolidated appeals are considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
We overrule the appellant's sole assignment of error, in which he challenges the denial of his petition for postconviction relief. R.C. 2953.23 precluded the common pleas court from entertaining the appellant's postconviction petition, because the appellant failed to file his petition within the time prescribed under R.C. 2953.21(A)(2), and because the record failed to demonstrate either that the appellant was unavoidably prevented from discovering the facts underlying his claim or that his claim was predicated upon a new or retrospectively applicable federal or state right recognized by the United States Supreme Court since the expiration of the prescribed time.
Therefore, we affirm the judgment of the common pleas court.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Winkler, P.J., Doan and Hildebrandt, JJ.